DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “fixing system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “to fix the double wall vessel to the bowl of the stand mixer” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 9, 10-13 has/have been interpreted to cover the corresponding structure 
Claim limitation “anti-rotation device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “block the relative rotation between the double wall vessel and the bowl” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Note that claim 7 recites sufficient structure for performing the function and therefore, the anti-rotation device of claim 7 and any claim dependent therefrom is not interpreted under 35 USC112 (f).
Claim limitation “fixing element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “fixing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Note that claim 7 recites sufficient structure for performing the function and therefore, the fixing element of claim 7 and any claim dependent therefrom is not interpreted under 35 USC112 (f).
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

fixing system →annular element having an inner edge coupled to the double wall vessel
anti-rotation device → fixing element → a tongue
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
Claim 8 is objected to because of the following informalities:  The word “seamless” should be replaced with the word “seamlessly”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, and 10-12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3,369,353 to Trench et al., hereinafter referred to as Trench (provided by Applicant on the IDS filed February 6, 2020 .
In reference to claim 1, Trench discloses the claimed invention including:
An ice cream maker fitting (38 and 6 collectively comprise the fitting) for a stand mixer provided with a bowl (2); the fitting (20) comprising:
a double wall vessel (4) comprising an outer wall (7) and an inner wall (6), which are coupled so as to define between the outer wall (7) and the inner wall (6) a sealed space (8), wherein a refrigerant fluid (cooling agent such as, for example, a mixture of water and salt or a mixture of water and ammonia, having a freezing point lower than the freezing point of water [0010]) is arranged; 
the double wall vessel (4) being sized so as to be arranged, in use, inside the bowl (2) of the stand mixer (see figure 2);
a fixing system (38) configured to fix the double wall vessel (4) to the bowl (2) of the stand mixer, see figure 1.
In reference to claim 2, Trench discloses the claimed invention including:
the fixing system  comprises an annular element (38) extending about an axis  and provided with an inner edge and an outer edge (see annotated reference below for the examiner’s definition of the inner and outer edge of the annular element); 
the inner edge being coupled to the double wall vessel (4, albeit indirectly) and the outer edge being coupled to the bowl (2) of the stand mixer, see figure 3.

    PNG
    media_image1.png
    566
    563
    media_image1.png
    Greyscale

In reference to claim 5, Trench discloses the claimed invention including:
the outer edge of the annular element (38) is coupled to the bowl (2) by means of an anti-rotation device (39) configured to block the relative rotation between the double wall vessel (4) and the bowl (2), see figure 2. Note that the structure of the anti-rotation device of Trench is structurally identical to the anti-rotation device described in applicant’s specification for providing the claimed function of anti-rotation and therefore is considered to meet the claimed structure.
In reference to claim 6, Trench discloses the claimed invention including:
the anti-rotation device (39) comprises a fixing element (note 39 is a tongue as described in Applicant’s specification for performing the function of fixing) couplable to a handle of the bowl )2), see figure 2 where tongue 39 engages the handle (not labeled).
In reference to claim 8, Trench discloses the claimed invention including:

In reference to claim 10, Trench discloses the claimed invention including:
An ice cream maker kit for a stand mixer comprising:
an ice cream maker fitting as claimed in claim 1, see rejection of claim 1 supra;
a blade (46) for processing ingredients, which is configured to be housed, in use, in the double wall vessel (4) of the ice cream maker fitting (see figure 2; and
a further ice cream maker fitting (11), configured to be coupled, in use, to a rotating element (9) of the stand mixer and to the blade (46);
 the further ice cream maker fitting (11) being configured to cause a rotation of the blade (46) about a rotation axis.
In reference to claim 11, Trench discloses the claimed invention including:
A stand mixer, see figure 1-3 (considered a stand mixer since the apparatus mixes to make ice cream), comprising:
at least a bowl (2)  and at least one ice cream maker fitting as claimed in claim 1, see rejection of claim 1 supra.
In reference to claim 12, Trench discloses the claimed invention including:
the mixer being of the planetary movement type [0012].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Trench in view of US 4,643,583 to Cecchini et al., hereinafter referred to as Cecchini.
In reference to claim 3, Trench and Cecchini disclose the claimed invention.
Trench discloses the inner edge is coupled to the double wall vessel (4) but fails to explicitly disclose the connection being a means of a bayonet coupling system. 
Cecchini teaches that bayonet couplings are conventional when providing for a temporary, repetitive coupling between two elements that preventing rotation between the two elements during a mixing operation, see column 2 lines 65-68. This is strong evidence that modifying  Trench as claimed would produce predictable result (e.g. connect the lid with the vessel in a conventional manner that ensures the two elements do not rotate relative to each other during mixing).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Trench by Cecchini such that the connection being a means of a bayonet coupling system, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a 
In reference to claim 4, Trench and Cecchini disclose the claimed invention.
When modifying Trench to include a bayonet coupling, the modification would include at least one bayonet male component connected to either the double wall or annular element, and one female bayonet component coupled to either the double wall vessel  or the annular element (as is conventional with bayonet couplings), however the combination is silent as to which component is coupled to the male or female bayonet coupling as claimed. 
It appears that arranging the male/female components of the conventional bayonet coupling on either of the double wall or annular element would result in a device that would not perform differently or produce anything other than predictable results (i.e. fixed temporary coupling that prevents rotation between the two elements). Since providing the double wall vessel with at least one bayonet male component which protrudes from the double wall vessel substantially close to a perimetric edge of the double wall vessel (where the annular element would directly couple to the double wall vessel), and the inner edge of the annular element is provided with at least one respective bayonet female component would do nothing more than provide for a fixed temporary coupling between the elements, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Trench such that the double wall vessel (4) is provided with at least one bayonet male component, which protrudes from the double wall vessel (4) substantially close to a perimetric edge of the double wall vessel (where  annular member (38) is closest to 23), and the inner edge of the annular element (38) is provided with at least one respective bayonet female component (40) since arranging the male and female components of the bayonet fitting on each respective component would do nothing more than provide for a conventional . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trench in view of GB 2,187,110 to Suzuki et al., hereinafter referred to as Suzuki
In reference to claim 9, Trench and Suzuki disclose the claimed invention.
Trench fails to disclose the double wall vessel is provided with a plurality of support pins configured to be arranged on a bottom face of the bowl of the stand mixer.
Suzuki teaches that in the art of ice cream makers, that it is a known method to provide a double wall vessel (2)  is provided with a plurality of support pins (6a) configured to be arranged on a bottom face of the bowl (6), see page 2 lines 90-97. This is strong evidence that modifying  Trench as claimed would produce predictable result (e.g. prevent relative displacement in the peripheral direction between the double walled vessel and the outer bowl). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Trench by Suzuki such that the double wall vessel is provided with a plurality of support pins configured to be arranged on a bottom face of the bowl of the stand mixer, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of preventing relative displacement in the peripheral direction between the double walled vessel and the outer bowl.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Trench in view of “KitchenAid Ice Cream Maker blogger review and demonstration video”, uploaded by Best Buy Canada Product Videos, hereinafter referred to as Best Buy.
In reference to claim 13, Trench in view of Best Buy discloses the claimed invention 
The stand mixer according to claim 11, see rejection of claim 11 supra, comprising a base (26) but fails to disclose an upright which protrudes vertically from the base a main body hinged to the upright at least one motor; and at least one gear coupled to the shaft of the motor and configured to rotate an element of the main body about a first rotation axis and to rotate an attack pin about a further rotation axis; the attack pin being fixed to the rotating element.
Best Buy teaches that in the art of ice cream makers, it’s known to use a freezable insert  (freezable bowl) with a stand mixer including an upright which protrudes vertically from the base a main body hinged to the upright at least one motor (inferred from the rotating motion of the element); and at least one gear (inferred that there is at least one gear to transfer the motion of the motor to the rotating element) coupled to the shaft of the motor and configured to rotate an element of the main body about a first rotation axis and to rotate an attack pin about a further rotation axis (it is well known that the KitchenAid stand mixers operate in this manner); the attack pin being fixed to the rotating element (stirrer). This is strong evidence that using an ice cream attachment with a stand mixer as claimed would produce predictable results (i.e. stir and mix ice cream by utilizing an appliance that is widely used in consumer’s homes). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Trench by Best Buy such that the stand mixer includes an upright which protrudes vertically from the base a main body hinged to the upright at least one motor; and at least one gear coupled to the shaft of the motor and configured to rotate an element of the main body about a first rotation axis and to rotate an attack pin about a further rotation axis; the attack pin being fixed to the rotating element since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CASSEY D BAUER/Primary Examiner, Art Unit 3763